 



Exhibit 10.45
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made effective as of «Grant Date» (the
“Grant Date”), between ITC Holdings Corp., a Michigan corporation (hereinafter
called the “Company”), and «Firstname» «MI» «Lastname», an employee of the
Company or a Subsidiary of the Company, hereinafter referred to as the
“Employee”. Capitalized terms not otherwise defined herein shall have the same
meanings as in the 2006 Long Term Incentive Plan (the “Plan”).
     WHEREAS, Employee is employed by the Company or one of its Subsidiaries and
the Company desires to grant the Employee shares of Common Stock, pursuant to
the terms and conditions of this Agreement (the “Restricted Stock Award”) and
the Plan (the terms of which are hereby incorporated by reference and made a
part of this Agreement); and
     WHEREAS, this Agreement and the grants made pursuant to this Agreement are
not otherwise subject to and shall not be governed by the Management
Stockholder’s Agreement between Company and Employee; and
     WHEREAS, the Committee has determined that it would be in the best interest
of the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Restricted Stock Award on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
     1. Grant of the Restricted Stock. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Employee «Shares» shares of Common Stock
(hereinafter called the “Restricted Stock”). The Restricted Stock shall vest and
become nonforfeitable in accordance with Section 2 hereof. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control.
     2. Vesting and Forfeiture.
     (a) So long as the Employee continues to be employed by the Company or its
Subsidiaries, the Restricted Stock shall become 100% vested and non-forfeitable
upon the earliest to occur of (i) the fifth anniversary of the Grant Date (the
“Vesting Date”), (ii) the Employee ceasing to be employed due to Employee’s
death or Disability, or (iii) subject to the Committee’s right to declare,
pursuant to Section 9.2(c) of the Plan, that the Restricted Stock shall not
become immediately vested upon a Change in Control in which the successor
company assumes the Restricted Stock Award, the occurrence of a Change in
Control.
     (b) If Employee terminates employment for any reason other than Employee’s
death or Disability, Employee’s right to shares of Common Stock subject to the
Restricted Stock Award that are

1



--------------------------------------------------------------------------------



 



not yet vested automatically shall terminate and be forfeited by Employee unless
the Committee, in the exercise of its authority under the Plan, modifies the
Vesting Date in connection with such termination.
     3. Certificates.
     (a) Certificates evidencing the Restricted Stock shall be issued by the
Company and shall be registered in the Employee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2. The Employee hereby
acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Common Stock granted hereunder lapse. As a condition to the receipt of this
Restricted Stock Award, the Employee shall deliver to the Company a stock power,
duly endorsed in blank, relating to the Restricted Stock. No certificates shall
be issued for fractional shares.
     (b) As soon as practicable following the vesting of the Restricted Stock
pursuant to Section 2, certificates for the Restricted Stock which shall have
vested shall be delivered to the Employee or to the Employee’s legal guardian or
representative along with the stock powers relating thereto.
     4. Rights as a Stockholder. The Employee shall have no rights as a
stockholder of the Company until certificates are issued. Once issued, the
Employee shall be the record owner of the Restricted Stock unless or until such
Restricted Stock is forfeited pursuant to Section 2 hereof or is otherwise sold,
and as record owner shall be entitled to all rights of a common stockholder of
the Company (including, without limitation, the right to vote and to receive
dividends and other distributions on the shares of Restricted Stock).
     5. Legend on Certificates. The certificates representing the vested
Restricted Stock delivered to the Employee as contemplated by Section 3(b) above
shall bear the legend set forth in Section 10.3(b) of the Plan and shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission or any stock exchange upon which such
Common Stock is listed, any applicable Federal or state laws and the Company’s
Articles of Incorporation and Bylaws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
     6. Transferability. The Restricted Stock may not, at any time prior to
becoming vested pursuant to Section 2 or thereafter, be transferred, sold,
assigned, pledged, hypothecated or otherwise alienated.
     7. Employee’s Employment by the Company. Nothing contained in this
Agreement or in any other agreement entered into by the Company or any of its
Subsidiaries and the Employee, other than the applicable provisions of any offer
letter from the Company or any of its Subsidiaries to the Employee or any
employment agreement entered into by and between the Employee and the Company or
any of its Subsidiaries, as applicable, (i) obligates the Company or any
Subsidiary to employ the Employee in any capacity whatsoever or (ii) prohibits
or restricts the Company or any Subsidiary from terminating the employment, if
any, of the Employee at any time or for any reason whatsoever, with or without
cause, and the Employee hereby acknowledges and agrees that neither the Company
nor any

2



--------------------------------------------------------------------------------



 



other person or entity has made any representations or promises whatsoever to
the Employee concerning the Employee’s employment or continued employment by the
Company or any Subsidiary thereof.
     8. Change in Capitalization. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Restricted Stock granted hereunder lapse, such adjustments and other
substitutions shall be made to the Restricted Stock Awards as the Committee, in
its sole discretion, deems equitable or appropriate. Any stock, securities or
other property exchangeable for Restricted Stock pursuant to such transaction
shall be deposited with the Company and shall become subject to the restrictions
and conditions of this Agreement to the same extent as if it had been the
original property granted hereby, all pursuant to the Plan.
     9. Withholding. The Company shall have the right to withhold from
Employee’s compensation or to require Employee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Restricted Stock pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.
     10. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Employee for
damages relating to any delay in issuing the share certificates, any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.
     11. Securities Laws. Upon the vesting of any Restricted Stock, the Company
may require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Restricted Stock hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.
     12. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 12, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously

3



--------------------------------------------------------------------------------



 



informed the Company of his status and address by written notice under this
Section 12. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
     13. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     14. Amendment. Subject to Section 2(b) of this Agreement and Section 10.6
of the Plan, this Agreement may be amended only by a writing executed by the
parties hereto if such amendment would adversely affect Employee. Any such
amendment shall specifically state that it is amending this Agreement.
     15. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Signatures on next page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Grant Date.

                  EMPLOYEE    
 
               
 
   
 
                «Firstname» «MI» «Lastname»    
 
           
 
                ITC HOLDINGS CORP.    
 
           
 
  By:        
 
     
 
   
 
           
 
      Name:    
 
           
 
      Title:    

5